SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the appeal is DISMISSED for lack of jurisdiction.
Defendant-appellant Juan DeJesus-Abad appeals from a July 18, 2000 judgment of the United States District Court for the Southern District of New York (Batts, J.) convicting him, after a guilty plea, of conspiring to distribute heroin in *30violation of 21 U.S.C. § 846 and sentencing him to, inter alia, 70 months’ incarceration. DeJesus-Abad appealed, attacking the validity of his guilty plea.
Although the government does not press the argument on appeal, it is clear that DeJesus-Abad’s appeal was untimely. Fed.R.App.P. 4(b)(1)(A) requires that a notice of appeal in a criminal case be filed within ten days of the judgment. The judgment in this case was filed on July 18, 2000. DeJesus-Abad’s notice of appeal was filed on August 15, 2000, well outside the ten-day window established by Rule 4(b). Accordingly, we lack jurisdiction to hear the appeal. See United States v. Ferraro, 992 F.2d 10, 11 (2d Cir.1993) (per curiam).
Accordingly, the appeal is DISMISSED for lack of jurisdiction.